Citation Nr: 1124448	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-35 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for erectile dysfunction, as secondary to service connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Erin E. Conway, Law Clerk


INTRODUCTION

The Veteran served on active duty from December 1964 to February 1969.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Competent medical evidence shows the Veteran's erectile dysfunction is related to his service-connected diabetes mellitus type II.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for erectile dysfunction, secondary to service connected diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for erectile dysfunction, secondary to diabetes mellitus type II, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The first requirement for secondary service connection is evidence of a current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  A diagnosis of erectile dysfunction was included in the July 2009 VA medical examination.  Thus, the current disability requirement is satisfied.

The next requirement for secondary service connection is evidence of a service-connected disability. See Wallin, 11 Vet. App. at 512.  To this end, the Board notes that the Veteran is service-connected for diabetes mellitus type II and nephropathy.  Therefore, this requirement is likewise met.

The third and final requirement for secondary service connection is medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin, 11 Vet. App. at 512.  In this regard, the Veteran underwent a VA examination in conjunction with his claim in July 2009.  The examiner opined that the Veteran's own report of his medical history suggests that the erectile dysfunction began prior to the onset of diabetes and so was not caused by or aggravated by his diabetes.  However, medical records submitted after this examination reflect an earlier date of diagnosis for the Veteran's diabetes than originally indicated.  Specifically, the VA examiner indicated a history of diabetes mellitus with an onset in 2006.  A December 2010 letter from the Veteran's private physician indicates an onset in 2004.  Additionally, in that December 2010 statement, the Veteran's private physician indicated that the erectile dysfunction occurred as a result of his diabetes.  

Given the above, the Board finds that the evidence is at least in equipoise as to the question of whether the Veteran's erectile dysfunction was caused or aggravated by his service-connected diabetes mellitus type II.  Again, the Board acknowledges the negative opinion of the July 2009 VA examiner but affords this opinion minimal weight as it was based on the fact that the onset of the Veteran's erectile dysfunction predated the onset of diabetes mellitus, where subsequent evidence calls this fact into question. 

Resolving doubt in favor of the Veteran, all criteria for secondary service connection have been met.  The benefit sought on appeal is accordingly allowed.


Entitlement to service connection for erectile dysfunction secondary to service connected diabetes mellitus type II is granted, subject to governing criteria applicable to the payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


